                              Case 19-12415-MFW                                 Doc 449                Filed 01/31/20                Page 1 of 22



                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE


In re: HRI HOLDING CORP., et al.                                                       Case No. 19-12415 (MFW)
                                                                                       Reporting Period: 11/14/19 – 12/29/19


                                                                        MONTHLY OPERATING REPORT
                                      File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document        Explanation         Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                    Attached         Attached                 Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                            X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                           X
   Schedule of Professional Fees Paid                                                  MOR-1b                           X
   Copies of bank statements                                                                                                    Available Upon Request
   Cash disbursements journals                                                                                                  Available Upon Request
Statement of Operations                                                                MOR-2                            X
Balance Sheet                                                                          MOR-3                            X
Status of Postpetition Taxes                                                           MOR-4                            X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                   MOR-4                            X
  Listing of aged accounts payable                                                     MOR-4                            X
Accounts Receivable Reconciliation and Aging                                           MOR-5                            X
Debtor Questionnaire                                                                   MOR-5                            X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                ______________________________
Signature of Debtor                                                                         Date


_______________________________________                                                ______________________________
Signature of Joint Debtor                                                                   Date


_______________________________________                                                  1/31/2020
                                                                                       ______________________________
Signature of Authorized Individual*                                                         Date


Matthew R. Manning                                                                     Chief Restructuring Officer
Printed Name of Authorized Individual                                                  Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                             Page 1                                                                  MOR Cover
                                                                    Case 19-12415-MFW                                          Doc 449                     Filed 01/31/20                          Page 2 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 1
(in US Dollars; Unaudited)
                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)
                                            Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash
                                            should be the ending cash from the prior month or, if this is the first report, the amount should be the
                                            balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL”
                                            column must equal the sum of all Debtor columns. Attach copies of the bank statements and the cash
                                            disbursements journal. The total disbursements listed in the disbursements journal must equal the total
                                            disbursements reported on this page. A bank reconciliation must be attached for each account. [See
                                            MOR-1a]
                                                                         Houlihan’s Restaurants,                                                          Sam Wilson’s/Kansas,     Darryl’s of St. Louis     Darryl’s of Overland                                                        Algonquin Houlihan’s
DEBTOR ENTITIES                                HRI Holding Corp.                  Inc.                  HDJG Corp.                Red Steer, Inc.                 Inc.                 County, Inc.               Park, Inc.          Houlihan’s of Ohio, Inc.   HRI O’Fallon, Inc.       Restaurant, L.L.C.

BANKRUPTCY CASE NUMBER                             18-11358                    18-11304                   18-11302                   18-11305                  18-11306                 18-11307                  18-11291                   18-11292                18-11301                 18-11308
CASH BEGINNING OF MONTH                                             $0           $2,754,072                      $2,577                              $0                       $0                        $0                       $0                         $0                      $0                       $0
RECEIPTS
  RECEIPTS                                                      -              $23,832,359                     $80,759                           -                        -                         -                        -                          -                       -                        -
  TRANSFERS (FROM DIP ACCTS)                                    -                5,460,259                     209,423                           -                        -                         -                        -                          -                       -                        -
    TOTAL RECEIPTS                                              -              $29,292,618                    $290,182                           -                        -                         -                        -                          -                       -                        -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                         -               $6,162,510                          -                            -                        -                         -                        -                          -                       -                        -
  CONTROLLABLES                                                 -                  905,447                          -                            -                        -                         -                        -                          -                       -                        -
  OCCUPANCY                                                     -                  770,277                          -                            -                        -                         -                        -                          -                       -                        -
  PAYROLL AND PAYROLL TAXES                                     -                9,579,690                          -                            -                        -                         -                        -                          -                       -                        -
  SALES TAX                                                     -                1,180,780                          -                            -                        -                         -                        -                          -                       -                        -
  OTHER DISBURSEMENTS                                           -                3,472,764                          -                            -                        -                         -                        -                          -                       -                        -
  DIP LENDER FEES                                               -                    7,044                          -                            -                        -                         -                        -                          -                       -                        -
  TRANSFERS (TO DIP ACCTS)                                      -                  496,285                       30,531                          -                        -                         -                        -                          -                       -                        -
  PROFESSIONAL FEES                                             -                2,430,856                          -                            -                        -                         -                        -                          -                       -                        -
  U.S. TRUSTEE QUARTERLY FEES                                   -                      -                            -                            -                        -                         -                        -                          -                       -                        -
    TOTAL DISBURSEMENTS                                         -              $25,005,654                      $30,531                          -                        -                         -                        -                          -                       -                        -

   NET CASH FLOW                                                -                $4,286,964                   $259,652                           -                        -                         -                        -                          -                       -                        -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                          -                $7,041,036                   $262,229                           -                        -                         -                        -                          -                       -                        -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                               Page 2                                                                                                                                                MOR-1
                                                               Case 19-12415-MFW                                       Doc 449                  Filed 01/31/20                           Page 3 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                        Hanley Station
                                            Houlihan’s Texas       Houlihan’s Restaurants    Geneva Houlihan’s       Houlihan’s Restaurant,
DEBTOR ENTITIES                              Holdings, Inc.            of Texas, Inc.        Restaurant, L.L.C.              LLC               JGIL Mill OP LLC       JGIL Millburn, LLC      JGIL Milburn Op LLC      JGIL, LLC            JGIL Holding Corp.      JGIL Omaha, LLC

BANKRUPTCY CASE NUMBER                         18-11309                  18-11310                18-11311                  18-11313               18-11314                18-11315                 18-11316            18-11317                 18-11318               18-11319
CASH BEGINNING OF MONTH                                       $0                        $0                      $0                        $0                     $0                      $0                       $0                   $0                      $0                     $0
RECEIPTS
  RECEIPTS                                                -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  TRANSFERS (FROM DIP ACCTS)                              -                         -                       -                         -                      -                       -                        -                    -                       -                      -
    TOTAL RECEIPTS                                        -                         -                       -                         -                      -                       -                        -                    -                       -                      -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                   -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  CONTROLLABLES                                           -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  OCCUPANCY                                               -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  PAYROLL AND PAYROLL TAXES                               -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  SALES TAX                                               -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  OTHER DISBURSEMENTS                                     -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  DIP LENDER FEES                                         -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  TRANSFERS (TO DIP ACCTS)                                -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  PROFESSIONAL FEES                                       -                         -                       -                         -                      -                       -                        -                    -                       -                      -
  U.S. TRUSTEE QUARTERLY FEES                             -                         -                       -                         -                      -                       -                        -                    -                       -                      -
    TOTAL DISBURSEMENTS                                   -                         -                       -                         -                      -                       -                        -                    -                       -                      -

   NET CASH FLOW                                          -                         -                       -                         -                      -                       -                        -                    -                       -                      -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                         -                       -                         -                      -                       -                        -                    -                       -                      -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                      Page 3                                                                                                                                      MOR-1
                                                              Case 19-12415-MFW                                      Doc 449                  Filed 01/31/20                         Page 4 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                                            HOP Lawrenceville
DEBTOR ENTITIES                             HOP NJ NY, LLC         HOP Farmingdale LLC      HOP Cherry Hill LLC      HOP Paramus LLC             LLC                HOP Brick LLC         HOP Secaucus LLC        HOP Heights LLC        HOP Bayonne LLC        HOP Fairfield LLC

BANKRUPTCY CASE NUMBER                         18-11320                 18-11321                 18-11323               18-11324                18-11325              18-11326                18-11327               18-11328               18-11329                18-11330
CASH BEGINNING OF MONTH                                       $0                       $0                       $0                     $0                      $0                    $0                      $0                     $0                     $0                      $0
RECEIPTS
  RECEIPTS                                                -                $362,834                 $387,644               $367,878                  $1,285              $563,713                $520,127               $280,615               $504,738                $268,512
  TRANSFERS (FROM DIP ACCTS)                              -                  45,805                   27,574                 32,700                  22,646                41,563                  36,712                 25,349                 24,056                  23,372
    TOTAL RECEIPTS                                        -                $408,639                 $415,218               $400,578                 $23,931              $605,275                $556,838               $305,964               $528,794                $291,884
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                   -                 $10,850                  $14,972                $15,967                  $6,764               $22,910                 $17,590                 $9,624                    -                   $15,934
  CONTROLLABLES                                           -                     -                        -                      -                       -                     -                       -                      -                      -                       -
  OCCUPANCY                                               -                  37,377                   33,088                 37,162                     -                  32,205                  46,843                 25,650                 25,731                     -
  PAYROLL AND PAYROLL TAXES                               -                     -                        -                      -                       -                     -                       -                      -                      -                       -
  SALES TAX                                               -                  26,350                   19,014                 17,362                  15,932                35,290                  21,607                 14,417                 19,116                  27,181
  OTHER DISBURSEMENTS                                     -                     -                        -                      -                       -                     -                       -                      -                      -                       -
  DIP LENDER FEES                                         -                     -                        -                      -                       -                     -                       -                      -                      -                       -
  TRANSFERS (TO DIP ACCTS)                                -                 334,063                  348,144                330,087                   1,235               514,870                 470,798                256,273                483,947                 248,769
  PROFESSIONAL FEES                                       -                     -                        -                      -                       -                     -                       -                      -                      -                       -
  U.S. TRUSTEE QUARTERLY FEES                             -                     -                        -                      -                       -                     -                       -                      -                      -                       -
    TOTAL DISBURSEMENTS                                   -                $408,639                 $415,218               $400,578                 $23,931              $605,275                $556,838               $305,964               $528,794                $291,884

   NET CASH FLOW                                          -                        -                        -                      -                       -                     -                       -                      -                      -                       -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                        -                        -                      -                       -                     -                       -                      -                      -                       -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                   Page 4                                                                                                                                      MOR-1
                                                              Case 19-12415-MFW                                       Doc 449                   Filed 01/31/20                          Page 5 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                                                                     HOP New Brunswick                                                        Houlihan’s of
DEBTOR ENTITIES                             HOP Ramsey LLC         HOP Bridgewater LLC      HOP Parsippany LLC       HOP Westbury LLC        HOP Weehawken LLC             LLC               HOP Holmdel LLC        HOP Woodbridge LLC       Chesterfield, Inc.

BANKRUPTCY CASE NUMBER                         18-11331                 18-11332                 18-11333                18-11334                18-11335                18-11337               18-11338                 18-11339               18-11340
CASH BEGINNING OF MONTH                                       $0                       $0                       $0                      $0                      $0                      $0                     $0                       $0                       $0
RECEIPTS
  RECEIPTS                                        $510,035                 $357,175                 $272,059                $285,207                      -                 $407,028               $644,013                 $238,478                         -
  TRANSFERS (FROM DIP ACCTS)                        37,971                   25,856                   19,074                  43,990                    3,705                 25,031                 41,566                   19,314                         -
    TOTAL RECEIPTS                                $548,006                 $383,032                 $291,133                $329,197                   $3,705               $432,059               $685,579                 $257,792                         -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                            $29,406                  $25,077                  $20,910                 $26,772                      -                   $7,036                $32,886                   $5,815                         -
  CONTROLLABLES                                        -                        -                        -                       -                        -                      -                      -                        -                           -
  OCCUPANCY                                          9,437                      -                     16,644                     -                        -                   14,374                 25,382                   22,289                         -
  PAYROLL AND PAYROLL TAXES                            -                        -                        -                       -                        -                      -                      -                        -                           -
  SALES TAX                                         44,765                   32,570                   16,450                  40,014                    3,705                 32,576                 42,545                    9,775                         -
  OTHER DISBURSEMENTS                                  -                        -                        -                       -                        -                      -                      -                        -                           -
  DIP LENDER FEES                                      -                        -                        -                       -                        -                      -                      -                        -                           -
  TRANSFERS (TO DIP ACCTS)                         464,398                  325,384                  237,129                 262,411                      -                  378,072                584,766                  219,913                         -
  PROFESSIONAL FEES                                    -                        -                        -                       -                        -                      -                      -                        -                           -
  U.S. TRUSTEE QUARTERLY FEES                          -                        -                        -                       -                        -                      -                      -                        -                           -
    TOTAL DISBURSEMENTS                           $548,006                 $383,032                 $291,133                $329,197                   $3,705               $432,059               $685,579                 $257,792                         -

   NET CASH FLOW                                          -                        -                        -                       -                       -                       -                      -                        -                        -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                        -                        -                       -                       -                       -                      -                        -                        -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                    Page 5                                                                                                                            MOR-1
                                                         Case 19-12415-MFW       Doc 449         Filed 01/31/20   Page 6 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                             CURRENT MONTH ACTUAL
DEBTOR ENTITIES                             (TOTAL OF ALL ACCOUNTS)

BANKRUPTCY CASE NUMBER
CASH BEGINNING OF MONTH                                  $2,756,649
RECEIPTS
  RECEIPTS                                             $29,884,459
  TRANSFERS (FROM DIP ACCTS)                             6,165,966
    TOTAL RECEIPTS                                     $36,050,425
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                 $6,425,021
  CONTROLLABLES                                            905,447
  OCCUPANCY                                              1,096,460
  PAYROLL AND PAYROLL TAXES                              9,579,690
  SALES TAX                                              1,599,451
  OTHER DISBURSEMENTS                                    3,472,764
  DIP LENDER FEES                                            7,044
  TRANSFERS (TO DIP ACCTS)                               5,987,074
  PROFESSIONAL FEES                                      2,430,856
  U.S. TRUSTEE QUARTERLY FEES                                  -
    TOTAL DISBURSEMENTS                                $31,503,809

   NET CASH FLOW                                         $4,546,616
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                   $7,303,265

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                        Page 6                                   MOR-1
                                     Case 19-12415-MFW                                Doc 449                Filed 01/31/20                    Page 7 of 22
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR-1 (CON’T)
(in US Dollars; Unaudited)
                                              SCHEDULE OF DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (a)
                                                                                                                                    PLUS: ESTATE
                                                                                                                                  DISBURSEMENTS
                                                                                       LESS: TRANSFERS                          MADE BY HOULIHAN'S                           TOTAL
                                                                                          TO DEBTOR                              RESTAURANTS, INC.         PLUS:        DISBURSEMENTS
                                                          BANKRUPTCY       CASH         IN POSSESSION                           ON BEHALF OF OTHER        CHECKS       (FOR QUARTERLY
 #               DEBTOR ENTITY NAME                       CASE NUMBER DISBURSEMENTS       ACCOUNTS                                DEBTOR ENTITIES       OUTSTANDING      FEE PURPOSES)
  1.   HRI Holding Corp.                                     19-12415              -                  -                                            -               -                   -
  2.   Houlihan’s Restaurants, Inc.                          19-12416       25,005,654           (496,285)                                    (901,465)     $1,072,439          24,680,344
  3.   HDJG Corp.                                            19-12417           30,531            (30,531)                                         -               -                   -
  4.   Red Steer, Inc.                                       19-12418              -                  -                                         11,349             -                11,349
  5.   Sam Wilson’s/Kansas, Inc.                             19-12419              -                  -                                        401,312             -               401,312
  6.   Darryl’s of St. Louis County, Inc.                    19-12420              -                  -                                         40,020             -                40,020
  7.   Darryl’s of Overland Park, Inc.                       19-12421              -                  -                                        108,382             -               108,382
  8.   Houlihan’s of Ohio, Inc.                              19-12422              -                  -                                         64,929             -                64,929
  9.   HRI O’Fallon, Inc.                                    19-12423              -                  -                                            -               -                   -
 10.   Algonquin Houlihan’s Restaurant, L.L.C.               19-12424              -                  -                                         16,762             -                16,762
 11.   Houlihan’s Texas Holdings, Inc.                       19-12425              -                  -                                            -               -                   -
 12.   Houlihan’s Restaurants of Texas, Inc.                 19-12426              -                  -                                         86,685          $2,323              89,008
 13.   Geneva Houlihan’s Restaurant, L.L.C.                  19-12427              -                  -                                         52,714             -                52,714
 14.   Hanley Station Houlihan’s Restaurant, LLC             19-12428              -                  -                                         33,692             -                33,692
 15.   JGIL Mill OP LLC                                      19-12429              -                  -                                            -               -                   -
 16.   JGIL Millburn, LLC                                    19-12430              -                  -                                            -               -                   -
 17.   JGIL Milburn Op LLC                                   19-12431              -                  -                                            -               -                   -
 18.   JGIL, LLC                                             19-12432              -                  -                                            -               -                   -
 19.   JGIL Holding Corp.                                    19-12433              -                  -                                            -               -                   -
 20.   JGIL Omaha, LLC                                       19-12434              -                  -                                         85,618             -                85,618
 21.   HOP NJ NY, LLC                                        19-12435              -                  -                                            -               -                   -
 22.   HOP Farmingdale LLC                                   19-12436          408,639           (334,063)                                         -               $99              74,676
 23.   HOP Cherry Hill LLC                                   19-12437          415,218           (348,144)                                         -            $1,044              68,117
 24.   HOP Paramus LLC                                       19-12438          400,578           (330,087)                                         -               -                70,491
 25.   HOP Lawrenceville LLC                                 19-12439           23,931             (1,235)                                         -               -                22,696
 26.   HOP Brick LLC                                         19-12440          605,275           (514,870)                                         -               -                90,405
 27.   HOP Secaucus LLC                                      19-12441          556,838           (470,798)                                         -               -                86,040
 28.   HOP Heights LLC                                       19-12442          305,964           (256,273)                                         -               -                49,691
 29.   HOP Bayonne LLC                                       19-12443          528,794           (483,947)                                         -               -                44,847
 30.   HOP Fairfield LLC                                     19-12444          291,884           (248,769)                                         -               -                43,115
 31.   HOP Ramsey LLC                                        19-12445          548,006           (464,398)                                         -            $1,342              84,950
 32.   HOP Bridgewater LLC                                   19-12446          383,032           (325,384)                                         -               -                57,647
 33.   HOP Parsippany LLC                                    19-12447          291,133           (237,129)                                         -               -                54,004
 34.   HOP Westbury LLC                                      19-12448          329,197           (262,411)                                         -            $1,033              67,819
 35.   HOP Weehawken LLC                                     19-12449            3,705                -                                            -               -                 3,705
 36.   HOP New Brunswick LLC                                 19-12450          432,059           (378,072)                                         -               -                53,987
 37.   HOP Holmdel LLC                                       19-12451          685,579           (584,766)                                         -               -               100,813
 38.   HOP Woodbridge LLC                                    19-12452          257,792           (219,913)                                         -               -                37,879
 39.   Houlihan’s of Chesterfield, Inc.                      19-12453              -                  -                                            -               -                   -
       TOTAL                                                               $31,503,809        ($5,987,074)                                         -        $1,078,280         $26,595,015

Footnote(s):
(a) Houlihan’s Restaurants, Inc. disburses payments for the majority of the trade payables for the other Debtor entities giving rise to the intercompany
adjustments reflected herein for purposes of UST fee calculations.




                                                                                                   Page 7                                                               MOR-1 (CON’T)
                         Case 19-12415-MFW                 Doc 449        Filed 01/31/20          Page 8 of 22
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR-1a
(in US Dollars; Unaudited)
                                                  BANK ACCOUNT INFORMATION
                                                                                                     LAST 4            BANK
                                                    CASE                              Type of        DIGITS          BALANCE
  #               DEBTOR ENTITY                    NUMBER             BANK            Account      ACCOUNT #         12/29/2019      F/N
   1.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       6680             $6,738,820
   2.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       6710                    -
   3.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       6850                    -
   4.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       5907                    -
   5.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       5915                    -
   6.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       6699                    -
   7.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       5744                    -
   8.   Houlihan’s Restaurants, Inc.               19-12416         UMB Bank          Operating       8861                302,217
   9.   Houlihan’s Restaurants, Inc.               19-12416          US Bank          Operating       0492                    -      (a)
  10.   HDJG Corp.                                 19-12417         UMB Bank          Operating       4213                262,229
  11.   HOP Bayonne LLC                            19-12443         UMB Bank          Operating       5233                    -
  12.   HOP Brick LLC                              19-12440         UMB Bank          Operating       5268                    -
  13.   HOP Bridgewater LLC                        19-12446         UMB Bank          Operating       5225                    -
  14.   HOP Cherry Hill LLC                        19-12437         UMB Bank          Operating       5209                    -
  15.   HOP Fairfield LLC                          19-12444         UMB Bank          Operating       5179                    -
  16.   HOP Farmingdale LLC                        19-12436         UMB Bank          Operating       5276                    -
  17.   HOP Heights LLC                            19-12442         UMB Bank          Operating       5187                    -
  18.   HOP Holmdel LLC                            19-12451         UMB Bank          Operating       5136                    -
  19.   HOP New Brunswick LLC                      19-12450         UMB Bank          Operating       5160                    -
  20.   HOP Paramus LLC                            19-12438         UMB Bank          Operating       5195                    -
  21.   HOP Parsippany LLC                         19-12447         UMB Bank          Operating       5152                    -
  22.   HOP Lawrenceville LLC                      19-12439         UMB Bank          Operating       5241                    -
  23.   HOP Ramsey LLC                             19-12445         UMB Bank          Operating       5144                    -
  24.   HOP Secaucus LLC                           19-12441         UMB Bank          Operating       5217                    -
  25.   HOP Weehawken LLC                          19-12449         UMB Bank          Operating       5128                    -
  26.   HOP Westbury LLC                           19-12448         UMB Bank          Operating       5284                    -
  27.   HOP Woodbridge LLC                         19-12452         UMB Bank          Operating       5101                    -

I, Matthew Manning, attest that all requisite bank reconciliations for the above-referenced accounts have been performed
for the reporting period.

Footnote(s):
(a) Bank account has been closed.




                                                                  Page 8                                                            MOR-1a
                       Case 19-12415-MFW                 Doc 449         Filed 01/31/20         Page 9 of 22
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR-1b
(in US Dollars; Unaudited)
                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (a)
                   This schedule is to include all retained professional payments from case inception to current month

                                                Amount                                      Amount Paid               Year-To-Date
        Payee             Period Covered       Approved               Payor                Fees   Expenses           Fees    Expenses
None                    11/14/19 - 12/29/19      N/A                   N/A                 N/A       N/A             N/A       N/A




                                                                 Page 9                                                        MOR-1b
                                                                                     Case 19-12415-MFW                                              Doc 449                       Filed 01/31/20                                 Page 10 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.

                                                                                                                                                                  Sam                                                                                             Algonquin                             Houlihan’s
                                                                                                      Houlihan’s                                                                Darryl’s of St.      Darryl’s of        Houlihan’s of                                               Houlihan’s Texas                     Geneva Houlihan’s
DEBTOR ENTITIES                                                                 HRI Holding Corp.                       HDJG Corp.       Red Steer, Inc.    Wilson’s/Kansas,                                                              HRI O’Fallon, Inc.      Houlihan’s                           Restaurants of
                                                                                                    Restaurants, Inc.                                                          Louis County, Inc. Overland Park, Inc.    Ohio, Inc.                                                  Holdings, Inc.                      Restaurant, L.L.C.
                                                                                                                                                                  Inc.                                                                                         Restaurant, L.L.C.                       Texas, Inc.
BANKRUPTCY CASE NUMBER                                                              18-11358           18-11304           18-11302         18-11305            18-11306           18-11307            18-11291            18-11292            18-11301             18-11308            18-11309          18-11310            18-11311
                                                                                   Cumulative         Cumulative         Cumulative       Cumulative          Cumulative         Cumulative          Cumulative          Cumulative          Cumulative           Cumulative          Cumulative        Cumulative          Cumulative
REVENUES                                                                          Filing to Date     Filing to Date     Filing to Date   Filing to Date      Filing to Date     Filing to Date      Filing to Date      Filing to Date      Filing to Date      Filing to Date       Filing to Date    Filing to Date      Filing to Date
    Company restaurant sales                                                                 $-          $23,832,687               $-               $-                  $-                 $-                  $-                  $-                  $-                   $-                  $-                $-                  $-
    Franchise income                                                                          -              229,983                -                -                   -                  -                   -                   -                   -                    -                   -                  -                   -
         Total operating revenues                                                            $-          $24,062,670               $-               $-                  $-                 $-                  $-                  $-                  $-                   $-                  $-                $-                  $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                              $-            $5,550,670              $-               $-                 $-                  $-                  $-                 $-                   $-                  $-                   $-               $-                   $-
    Beverage costs                                                                           -             1,271,921               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Labor costs                                                                              -             7,649,827               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Utilities                                                                                -               627,880               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Contracted services                                                                      -               308,864               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Repairs & maintenance                                                                    -               251,254               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Operating supplies                                                                       -               659,533               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Restaurant promotional                                                                   -               449,512               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Operating expenses                                                                       -               944,345               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Occupancy expenses                                                                       -               934,671               -               4,282            181,396              24,672              33,875             25,144                 -                 45,315                 -             180,649               38,703
    Licenses & permits                                                                       -                34,470               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    General liability/Property insurance                                                     -               132,598               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
         Gross Profit                                                                       $-            $5,247,125              $-             ($4,282)         ($181,396)           ($24,672)           ($33,875)          ($25,144)               $-               ($45,315)               $-           ($180,649)            ($38,703)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                     $-               $28,089              $-               $-                 $-                  $-                  $-                 $-                   $-                  $-                   $-               $-                   $-
    General and administrative expenses                                                      -             2,132,754               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Depreciation and amortization expense                                                    -             1,145,682               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Interest expense                                                                         -               753,479               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Loss (gain) on disposition of properties, net                                            -             4,452,580               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Other (income), net                                                                      -               (66,392)              -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                      $-           ($3,199,068)             $-             ($4,282)         ($181,396)           ($24,672)           ($33,875)          ($25,144)               $-               ($45,315)               $-           ($180,649)            ($38,703)
REORGANIZATION ITEMS
    Professional services                                                                   $-            $2,355,205              $-               $-                 $-                  $-                  $-                 $-                   $-                  $-                   $-               $-                   $-
    U.S. Trustee quarterly fees                                                              -                   -                 -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Other Reorganization expenses                                                            -               250,000               -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
    Income Taxes                                                                             -                   -                 -                 -                  -                   -                   -                  -                   -                    -                   -                 -                    -
         NET PROFIT (LOSS)                                                                  $-           ($5,804,273)             $-             ($4,282)         ($181,396)           ($24,672)           ($33,875)          ($25,144)               $-               ($45,315)               $-           ($180,649)            ($38,703)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) All revenues and expenses are shown under Houlihan’s Restaurants, Inc.
with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this updated statement
of operations.




                                                                                                                                                                        Page 10                                                                                                                                                               MOR 2
                                                                                    Case 19-12415-MFW                                             Doc 449                     Filed 01/31/20                           Page 11 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.

                                                                                 Hanley Station
                                                                                                                      JGIL Millburn,   JGIL Milburn Op                    JGIL Holding                                         HOP Farmingdale    HOP Cherry Hill                       HOP                                HOP Secaucus
DEBTOR ENTITIES                                                                   Houlihan’s       JGIL Mill OP LLC                                       JGIL, LLC                        JGIL Omaha, LLC HOP NJ NY, LLC                                         HOP Paramus LLC                        HOP Brick LLC
                                                                                                                           LLC              LLC                              Corp.                                                  LLC               LLC                         Lawrenceville LLC                           LLC
                                                                                Restaurant, LLC
BANKRUPTCY CASE NUMBER                                                             18-11313           18-11314          18-11315          18-11316         18-11317         18-11318          18-11319          18-11320          18-11321           18-11323          18-11324          18-11325          18-11326          18-11327
                                                                                  Cumulative         Cumulative        Cumulative        Cumulative       Cumulative       Cumulative        Cumulative        Cumulative        Cumulative         Cumulative        Cumulative        Cumulative        Cumulative        Cumulative
REVENUES                                                                         Filing to Date     Filing to Date    Filing to Date    Filing to Date   Filing to Date   Filing to Date    Filing to Date    Filing to Date    Filing to Date     Filing to Date    Filing to Date    Filing to Date    Filing to Date    Filing to Date
    Company restaurant sales                                                                $-                 $-                $-                $-               $-               $-                $-                $-                $-                 $-                $-                $-                $-                $-
    Franchise income                                                                         -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
         Total operating revenues                                                           $-                 $-                $-                $-               $-               $-                $-                $-                $-                 $-                $-                $-                $-                $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                            $-                  $-                $-                $-               $-               $-               $-                 $-               $-                 $-                $-                $-                $-                $-
    Beverage costs                                                                          -                  -                 -                 -                -                -                 -                 -              19,687             26,497            27,988               -              29,108            35,711
    Labor costs                                                                             -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Utilities                                                                               -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Contracted services                                                                     -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Repairs & maintenance                                                                   -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Operating supplies                                                                      -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Restaurant promotional                                                                  -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Operating expenses                                                                      -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Occupancy expenses                                                                   21,028                -                 -                 -                -                -              28,430               -              49,408             35,499            55,582            35,931            23,004            67,841
    Licenses & permits                                                                      -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    General liability/Property insurance                                                    -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
         Gross Profit                                                                  ($21,028)              $-                $-                $-               $-               $-            ($28,430)             $-            ($69,094)          ($61,997)         ($83,570)         ($35,931)         ($52,112)        ($103,552)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                   $-                  $-                $-                $-               $-               $-               $-                 $-               $-                 $-                $-                $-                $-                $-
    General and administrative expenses                                                     -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Depreciation and amortization expense                                                   -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Interest expense                                                                        -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Loss (gain) on disposition of properties, net                                           -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Other (income), net                                                                     -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                 ($21,028)              $-                $-                $-               $-               $-            ($28,430)             $-            ($69,094)          ($61,997)         ($83,570)         ($35,931)         ($52,112)        ($103,552)
REORGANIZATION ITEMS
    Professional services                                                                 $-                  $-                $-                $-               $-               $-               $-                 $-               $-                 $-                $-                $-                $-                $-
    U.S. Trustee quarterly fees                                                             -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Other Reorganization expenses                                                           -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
    Income Taxes                                                                            -                  -                 -                 -                -                -                 -                 -                 -                  -                 -                 -                 -                 -
         NET PROFIT (LOSS)                                                             ($21,028)              $-                $-                $-               $-               $-            ($28,430)             $-            ($69,094)          ($61,997)         ($83,570)         ($35,931)         ($52,112)        ($103,552)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) All revenues and expenses are shown under Houlihan’s Restaurants, Inc.
with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this updated statement
of operations.




                                                                                                                                                                    Page 11                                                                                                                                                         MOR 2
                                                                                    Case 19-12415-MFW                                            Doc 449                       Filed 01/31/20                             Page 12 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


                                                                                                                                                         HOP Bridgewater    HOP Parsippany    HOP Westbury      HOP Weehawken        HOP New                            HOP Woodbridge      Houlihan’s of       TOTAL OF ALL
DEBTOR ENTITIES                                                                 HOP Heights LLC HOP Bayonne LLC HOP Fairfield LLC HOP Ramsey LLC                                                                                                     HOP Holmdel LLC
                                                                                                                                                              LLC               LLC               LLC               LLC            Brunswick LLC                            LLC            Chesterfield, Inc.    ACCOUNTS
BANKRUPTCY CASE NUMBER                                                             18-11328          18-11329          18-11330          18-11331           18-11332          18-11333          18-11334           18-11335          18-11337           18-11338           18-11339           18-11340
                                                                                  Cumulative        Cumulative        Cumulative        Cumulative         Cumulative        Cumulative        Cumulative         Cumulative        Cumulative         Cumulative         Cumulative         Cumulative           Cumulative
REVENUES                                                                         Filing to Date    Filing to Date    Filing to Date    Filing to Date     Filing to Date    Filing to Date    Filing to Date     Filing to Date    Filing to Date     Filing to Date     Filing to Date     Filing to Date       Filing to Date
    Company restaurant sales                                                                $-                $-                $-                $-                 $-                $-                $-                 $-                $-                 $-                 $-                 $-            $23,832,687
    Franchise income                                                                         -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                  -                229,983
         Total operating revenues                                                           $-                $-                $-                $-                 $-                $-                $-                 $-                $-                 $-                 $-                 $-            $24,062,670
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                            $-                $-                $-                $-                 $-                $-                $-                 $-                $-                 $-                 $-                   $-            $5,550,670
    Beverage costs                                                                       21,629             4,796            14,690            30,286             17,816            21,997            24,010                -              20,730             34,542             17,298                 -             1,618,706
    Labor costs                                                                             -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -             7,649,827
    Utilities                                                                               -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               627,880
    Contracted services                                                                     -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               308,864
    Repairs & maintenance                                                                   -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               251,254
    Operating supplies                                                                      -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               659,533
    Restaurant promotional                                                                  -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               449,512
    Operating expenses                                                                      -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               944,345
    Occupancy expenses                                                                   37,424            33,082            52,227            52,761             40,900            33,866            58,206             80,372            21,845             28,553             40,754                 -             2,265,422
    Licenses & permits                                                                      -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -                34,470
    General liability/Property insurance                                                    -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               132,598
         Gross Profit                                                                  ($59,054)         ($37,877)         ($66,917)         ($83,047)          ($58,717)         ($55,863)         ($82,217)          ($80,372)         ($42,575)          ($63,095)          ($58,053)               $-            $3,569,589
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                   $-                $-                $-                $-                 $-                $-                $-                 $-                $-                 $-                 $-                   $-               $28,089
    General and administrative expenses                                                     -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -             2,132,754
    Depreciation and amortization expense                                                   -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -             1,145,682
    Interest expense                                                                        -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               753,479
    Loss (gain) on disposition of properties, net                                           -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -             4,452,580
    Other (income), net                                                                     -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               (66,392)
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                 ($59,054)         ($37,877)         ($66,917)         ($83,047)          ($58,717)         ($55,863)         ($82,217)          ($80,372)         ($42,575)          ($63,095)          ($58,053)               $-           ($4,876,604)
REORGANIZATION ITEMS
    Professional services                                                                 $-                $-                $-                $-                 $-                $-                $-                 $-                $-                 $-                 $-                   $-            $2,355,205
    U.S. Trustee quarterly fees                                                             -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -                   -
    Other Reorganization expenses                                                           -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -               250,000
    Income Taxes                                                                            -                 -                 -                 -                  -                 -                 -                  -                 -                  -                  -                   -                   -
         NET PROFIT (LOSS)                                                             ($59,054)         ($37,877)         ($66,917)         ($83,047)          ($58,717)         ($55,863)         ($82,217)          ($80,372)         ($42,575)          ($63,095)          ($58,053)               $-           ($7,481,809)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) All revenues and expenses are shown under Houlihan’s Restaurants, Inc.
with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this updated statement
of operations.




                                                                                                                                                                     Page 12                                                                                                                                                       MOR 2
                                                                                           Case 19-12415-MFW                              Doc 449                          Filed 01/31/20                          Page 13 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                        HRI Holding Corp.                   Houlihan’s Restaurants, Inc.                               HDJG Corp.                              Red Steer, Inc.                        Sam Wilson’s/Kansas, Inc.                Darryl’s of St. Loui

BANKRUPTCY CASE NUMBER                                                                                    18-11358                               18-11304                                             18-11302                                 18-11305                                    18-11306                                       18-1130
                                                                                           BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON                  BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE                 OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE        OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                        REPORTING MONTH                                      REPORTING MONTH                          REPORTING MONTH                             REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                     $-                 $-              $7,109,803                    $2,136,288              $256,161             $2,577                 $-                   $3,100               $24,900                    $24,900
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                   -                  -                     -                             -                     -                  -                    -                      -                     -                          -
   ACCOUNTS RECEIVABLE (NET)                                                                              -                  -               3,689,023                     1,922,365                   -                  -                    -                      -                     -                          -
   INVENTORIES                                                                                            -                  -               1,043,584                     1,077,203                   -                  -                    -                    7,727               154,498                    163,997
   OTHER CURRENT ASSETS (NET)                                                                             -                  -               5,006,452                     3,827,315                   -                  -                    -                      -                     -                          -
   PROFESSIONAL RETAINERS                                                                                 -                  -                     -                             -                     -                  -                    -                      -                     -                          -
       TOTAL CURRENT ASSETS                                                                              $-                 $-             $16,848,863                    $8,963,170              $256,161             $2,577                 $-                  $10,827              $179,398                   $188,897
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                      $-                 $-             $40,326,541                $42,167,386                    $-                 $-                    $-                    $-                $2,552,895                 $3,623,030
   GOODWILL                                                                                               -                  -              23,766,799                 23,766,799                     -                  -                      -                     -                      -                          -
   IN-PLACE LEASE ASSET, NET                                                                              -                  -               1,519,707                  1,554,254                     -                  -                      -                     -                      -                          -
   OTHER ASSETS, NET                                                                                      -                  -                 817,296                    879,673                     -                  -                   35,000                35,000                    -                          -
       TOTAL OTHER ASSETS                                                                                $-                 $-             $66,430,343                $68,368,111                    $-                 $-                  $35,000               $35,000             $2,552,895                 $3,623,030

TOTAL ASSETS                                                                                             $-                 $-             $83,279,205                $77,331,281                 $256,161             $2,577               $35,000               $45,827             $2,732,293                 $3,811,927

                                                                                           BOOK VALUE AT END      BOOK VALUE ON   BOOK VALUE AT END         BOOK VALUE ON              BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END        BOOK VALUE ON      BOOK VALUE AT END       BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE   OF END OF CURRENT         PETITION DATE              OF END OF CURRENT     PETITION DATE      OF END OF CURRENT        PETITION DATE      OF END OF CURRENT       PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                        REPORTING MONTH                                      REPORTING MONTH                          REPORTING MONTH                             REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                     $-                 $-             $11,357,497                 $8,175,217                    $-                 $-                    $-                    $-                     $-                         $-
    ACCRUED INTEREST                                                                                      -                  -               5,353,246                  4,671,217                     -                  -                     -                     -                      -                          -
    ACCRUED LIABILITIES                                                                                   -                  -              16,535,610                 11,889,821                     -                  -                     -                     -                      -                          -
    SECURED DEBT                                                                                          -                  -              44,068,642                 42,318,642                     -                  -                     -                     -                      -                          -
    IN-PLACE LEASE LIABILITY, NET                                                                         -                  -               6,660,633                  6,872,615                     -                  -                     -                     -                      -                          -
    OTHER LIABILITIES                                                                                     -                  -               4,345,611                  4,284,857                     -                  -                     -                     -                      -                          -
        TOTAL LIABILITIES                                                                                $-                 $-             $88,321,239                $78,212,369                    $-                 $-                    $-                    $-                     $-                         $-
OWNER EQUITY
    PREFERRED STOCK                                                                                      $-                 $-             $56,831,726                $56,831,726                    $-                 $-                    $-                    $-                     $-                         $-
    TREASURY STOCK                                                                                        -                  -                (150,000)                  (150,000)                    -                  -                     -                     -                      -                          -
    RETAINED EARNINGS                                                                                     -                  -             (41,434,584)               (33,952,775)                    -                  -                     -                     -                      -                          -
        NET OWNER EQUITY                                                                                 $-                 $-             $15,247,142                $22,728,951                    $-                 $-                    $-                    $-                     $-                         $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                     $-                 $-            $103,568,381               $100,941,320                    $-                 $-                    $-                    $-                     $-                         $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                               Page 13                                                                                                                                                MOR3
                                                                                           Case 19-12415-MFW                                               Doc 449                          Filed 01/31/20                            Page 14 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                   Darryl’s of St. Louis County, Inc.                      Darryl’s of Overland Park, Inc.                        Houlihan’s of Ohio, Inc.                          HRI O’Fallon, Inc.              Algonquin Houlihan’s Restaurant, L.L.C.          Houlihan’s Texas H

BANKRUPTCY CASE NUMBER                                                                                    18-11307                                               18-11291                                             18-11292                                        18-11301                                18-11308                                        18-1130
                                                                                           BOOK VALUE AT END     BOOK VALUE ON                    BOOK VALUE AT END     BOOK VALUE ON                  BOOK VALUE AT END     BOOK VALUE ON             BOOK VALUE AT END     BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE                   OF END OF CURRENT      PETITION DATE                 OF END OF CURRENT      PETITION DATE            OF END OF CURRENT      PETITION DATE    OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                                        REPORTING MONTH                                      REPORTING MONTH                                 REPORTING MONTH                         REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                      $2,500                         $2,500                 $4,158                        $4,158                $6,000                    $6,000                 $-                  $-                     $-                      $3,600
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                      -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   ACCOUNTS RECEIVABLE (NET)                                                                                 -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   INVENTORIES                                                                                            12,588                         18,736                 96,567                        74,884               109,076                    86,005                  -                   -                      -                       9,695
   OTHER CURRENT ASSETS (NET)                                                                                -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   PROFESSIONAL RETAINERS                                                                                    -                              -                      -                             -                     -                         -                    -                   -                      -                         -
       TOTAL CURRENT ASSETS                                                                              $15,088                        $21,236               $100,725                       $79,043              $115,076                   $92,005                 $-                  $-                     $-                     $13,295
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                          ($0)                      $211,294               $253,314                      $263,002              $104,339                  $106,266                 $-                  $-                   $3,956                     $3,956
   GOODWILL                                                                                                  -                              -                      -                             -                     -                         -                    -                   -                      -                          -
   IN-PLACE LEASE ASSET, NET                                                                                 -                              -                      -                             -                     -                         -                    -                   -                      -                          -
   OTHER ASSETS, NET                                                                                         -                              -                      -                             -                  19,000                    19,000                  -                   -                      -                          -
       TOTAL OTHER ASSETS                                                                                    ($0)                      $211,294               $253,314                      $263,002              $123,339                  $125,266                 $-                  $-                   $3,956                     $3,956

TOTAL ASSETS                                                                                             $15,088                       $232,530               $354,039                      $342,045              $238,415                  $217,271                 $-                  $-                   $3,956                   $17,250

                                                                                           BOOK VALUE AT END          BOOK VALUE ON               BOOK VALUE AT END         BOOK VALUE ON              BOOK VALUE AT END        BOOK VALUE ON          BOOK VALUE AT END       BOOK VALUE ON   BOOK VALUE AT END         BOOK VALUE ON
                                                                                           OF END OF CURRENT          PETITION DATE               OF END OF CURRENT         PETITION DATE              OF END OF CURRENT        PETITION DATE          OF END OF CURRENT       PETITION DATE   OF END OF CURRENT         PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                                        REPORTING MONTH                                      REPORTING MONTH                                 REPORTING MONTH                         REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                       $-                             $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
    ACCRUED INTEREST                                                                                        -                              -                       -                            -                      -                        -                     -                   -                      -                            -
    ACCRUED LIABILITIES                                                                                     -                              -                       -                            -                      -                        -                     -                   -                      -                            -
    SECURED DEBT                                                                                            -                              -                       -                            -                      -                        -                     -                   -                      -                            -
    IN-PLACE LEASE LIABILITY, NET                                                                           -                              -                       -                            -                      -                        -                     -                   -                      -                            -
    OTHER LIABILITIES                                                                                       -                              -                       -                            -                      -                        -                     -                   -                      -                            -
        TOTAL LIABILITIES                                                                                  $-                             $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
OWNER EQUITY
    PREFERRED STOCK                                                                                        $-                             $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
    TREASURY STOCK                                                                                          -                              -                       -                            -                      -                        -                     -                   -                      -                            -
    RETAINED EARNINGS                                                                                       -                              -                       -                            -                      -                        -                     -                   -                      -                            -
        NET OWNER EQUITY                                                                                   $-                             $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                       $-                             $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                                               Page 14                                                                                                                                                       MOR3
                                                                                           Case 19-12415-MFW                                      Doc 449                        Filed 01/31/20                              Page 15 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                   Houlihan’s Texas Holdings, Inc.             Houlihan’s Restaurants of Texas, Inc.               Geneva Houlihan’s Restaurant, L.L.C.            Hanley Station Houlihan’s Restaurant, LLC                  JGIL Mill OP LLC            JGIL Millbur

BANKRUPTCY CASE NUMBER                                                                                    18-11309                                      18-11310                                            18-11311                                          18-11313                                          18-11314                     18-1131
                                                                                           BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON                 BOOK VALUE AT END     BOOK VALUE ON               BOOK VALUE AT END     BOOK VALUE ON               BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE                OF END OF CURRENT      PETITION DATE              OF END OF CURRENT      PETITION DATE              OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                               REPORTING MONTH                                     REPORTING MONTH                                   REPORTING MONTH                                   REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                      $-                        $-                   $-                         $-                     $4,000                     $4,000                    $-                      $3,000                 $-                 $-
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                    -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   ACCOUNTS RECEIVABLE (NET)                                                                               -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   INVENTORIES                                                                                             -                         -                    -                        41,087                  14,068                     23,582                     -                       8,517                  -                  -
   OTHER CURRENT ASSETS (NET)                                                                              -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   PROFESSIONAL RETAINERS                                                                                  -                         -                    -                           -                       -                          -                       -                         -                    -                  -
       TOTAL CURRENT ASSETS                                                                               $-                        $-                   $-                       $41,087                 $18,068                    $27,582                    $-                     $11,517                 $-                 $-
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                       $-                        $-                   $-                           $-                        $0                  $164,322                    $808                      $808                 $-                 $-
   GOODWILL                                                                                                -                         -                    -                            -                       -                         -                       -                         -                    -                  -
   IN-PLACE LEASE ASSET, NET                                                                               -                         -                    -                            -                       -                         -                       -                         -                    -                  -
   OTHER ASSETS, NET                                                                                       -                         -                    750                          750                     -                         -                       -                         -                    -                  -
       TOTAL OTHER ASSETS                                                                                 $-                        $-                   $750                         $750                      $0                  $164,322                    $808                      $808                 $-                 $-

TOTAL ASSETS                                                                                              $-                        $-                   $750                     $41,837                 $18,068                   $191,904                    $808                   $12,325                 $-                 $-

                                                                                           BOOK VALUE AT END        BOOK VALUE ON        BOOK VALUE AT END         BOOK VALUE ON             BOOK VALUE AT END         BOOK VALUE ON           BOOK VALUE AT END         BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT        PETITION DATE        OF END OF CURRENT         PETITION DATE             OF END OF CURRENT         PETITION DATE           OF END OF CURRENT         PETITION DATE           OF END OF CURRENT     PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                               REPORTING MONTH                                     REPORTING MONTH                                   REPORTING MONTH                                   REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                      $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
    ACCRUED INTEREST                                                                                       -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    ACCRUED LIABILITIES                                                                                    -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    SECURED DEBT                                                                                           -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    IN-PLACE LEASE LIABILITY, NET                                                                          -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    OTHER LIABILITIES                                                                                      -                         -                    -                            -                      -                           -                      -                         -                    -                  -
        TOTAL LIABILITIES                                                                                 $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
OWNER EQUITY
    PREFERRED STOCK                                                                                       $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
    TREASURY STOCK                                                                                         -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    RETAINED EARNINGS                                                                                      -                         -                    -                            -                      -                           -                      -                         -                    -                  -
        NET OWNER EQUITY                                                                                  $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                                      Page 15                                                                                                                                                     MOR3
                                                                                           Case 19-12415-MFW                                     Doc 449                    Filed 01/31/20                   Page 16 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                        JGIL Millburn, LLC                           JGIL Milburn Op LLC                          JGIL, LLC                           JGIL Holding Corp.                       JGIL Omaha, LLC                HOP NJ NY

BANKRUPTCY CASE NUMBER                                                                                    18-11315                                      18-11316                                 18-11317                               18-11318                                18-11319                        18-1132
                                                                                           BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE    OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                               REPORTING MONTH                          REPORTING MONTH                        REPORTING MONTH                         REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                      $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                 $4,004               $4,004
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                    -                      -                     -                     -                  -                  -                   -                   -                    -                    -
   ACCOUNTS RECEIVABLE (NET)                                                                               -                      -                     -                     -                  -                  -                   -                   -                    -                    -
   INVENTORIES                                                                                             -                      -                     -                     -                  -                  -                   -                   -                118,717               91,792
   OTHER CURRENT ASSETS (NET)                                                                              -                      -                     -                     -                  -                  -                   -                   -                    -                    -
   PROFESSIONAL RETAINERS                                                                                  -                      -                     -                     -                  -                  -                   -                   -                    -                    -
       TOTAL CURRENT ASSETS                                                                               $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-               $122,721              $95,795
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                    $464,421               $464,421                 $-                    $-                 $-                 $-                  $-                  $-              $3,240,147           $3,279,134
   GOODWILL                                                                                                 -                      -                    -                     -                  -                  -                   -                   -                     -                    -
   IN-PLACE LEASE ASSET, NET                                                                                -                      -                    -                     -                  -                  -                   -                   -                     -                    -
   OTHER ASSETS, NET                                                                                    558,230                558,230                  -                     -                  -                  -                   -                   -                  11,683               11,683
       TOTAL OTHER ASSETS                                                                            $1,022,651             $1,022,651                 $-                    $-                 $-                 $-                  $-                  $-              $3,251,830           $3,290,817

TOTAL ASSETS                                                                                         $1,022,651             $1,022,651                 $-                    $-                 $-                 $-                  $-                  $-              $3,374,551           $3,386,612

                                                                                           BOOK VALUE AT END       BOOK VALUE ON         BOOK VALUE AT END      BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END       BOOK VALUE ON   BOOK VALUE AT END      BOOK VALUE ON
                                                                                           OF END OF CURRENT       PETITION DATE         OF END OF CURRENT      PETITION DATE     OF END OF CURRENT     PETITION DATE    OF END OF CURRENT       PETITION DATE   OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                               REPORTING MONTH                          REPORTING MONTH                        REPORTING MONTH                         REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                      $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                   $-                   $-
    ACCRUED INTEREST                                                                                       -                      -                     -                     -                  -                  -                   -                   -                    -                    -
    ACCRUED LIABILITIES                                                                                    -                      -                     -                     -                  -                  -                   -                   -                    -                    -
    SECURED DEBT                                                                                           -                      -                     -                     -                  -                  -                   -                   -                    -                    -
    IN-PLACE LEASE LIABILITY, NET                                                                          -                      -                     -                     -                  -                  -                   -                   -                    -                    -
    OTHER LIABILITIES                                                                                      -                      -                     -                     -                  -                  -                   -                   -                    -                    -
        TOTAL LIABILITIES                                                                                 $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                   $-                   $-
OWNER EQUITY
    PREFERRED STOCK                                                                                       $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                   $-                   $-
    TREASURY STOCK                                                                                         -                      -                     -                     -                  -                  -                   -                   -                    -                    -
    RETAINED EARNINGS                                                                                      -                      -                     -                     -                  -                  -                   -                   -                    -                    -
        NET OWNER EQUITY                                                                                  $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                   $-                   $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                   $-                   $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                                  Page 16                                                                                                                            MOR3
                                                                                           Case 19-12415-MFW                              Doc 449                   Filed 01/31/20                         Page 17 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                        HOP NJ NY, LLC                       HOP Farmingdale LLC                           HOP Cherry Hill LLC                            HOP Paramus LLC                          HOP Lawrenceville LLC              HOP Brick

BANKRUPTCY CASE NUMBER                                                                                    18-11320                               18-11321                                     18-11323                                      18-11324                                   18-11325                        18-1132
                                                                                           BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                        REPORTING MONTH                              REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                     $-                 $-                 $4,401                 $4,500                $3,456                 $4,500                 $5,500              $5,500                  $-                    $1,427
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                   -                  -                    -                      -                     -                      -                      -                   -                     -                       -
   ACCOUNTS RECEIVABLE (NET)                                                                              -                  -                    -                      -                     -                      -                      -                   -                     -                       -
   INVENTORIES                                                                                            -                  -                 44,864                 41,412                46,728                 51,443                 31,665              24,536                   -                    29,631
   OTHER CURRENT ASSETS (NET)                                                                             -                  -                    -                      -                     -                      -                      -                   -                     -                       -
   PROFESSIONAL RETAINERS                                                                                 -                  -                    -                      -                     -                      -                      -                   -                     -                       -
       TOTAL CURRENT ASSETS                                                                              $-                 $-                $49,265                $45,912               $50,184                $55,943                $37,165             $30,036                  $-                   $31,058
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                      $-                 $-               $522,554               $531,904             $1,206,406             $1,226,259               $304,281            $306,377                $7,344                 $7,344
   GOODWILL                                                                                               -                  -                    -                      -                      -                      -                      -                   -                     -                      -
   IN-PLACE LEASE ASSET, NET                                                                              -                  -                    -                      -                      -                      -                      -                   -                     -                      -
   OTHER ASSETS, NET                                                                                      -                  -                    -                      -                1,300,000              1,300,000              1,500,000           1,500,000               650,000                650,000
       TOTAL OTHER ASSETS                                                                                $-                 $-               $522,554               $531,904             $2,506,406             $2,526,259             $1,804,281          $1,806,377              $657,344               $657,344

TOTAL ASSETS                                                                                             $-                 $-               $571,819               $577,816             $2,556,590             $2,582,203             $1,841,447          $1,836,413              $657,344               $688,402

                                                                                           BOOK VALUE AT END    BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END      BOOK VALUE ON          BOOK VALUE AT END      BOOK VALUE ON       BOOK VALUE AT END      BOOK VALUE ON
                                                                                           OF END OF CURRENT    PETITION DATE     OF END OF CURRENT     PETITION DATE          OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                        REPORTING MONTH                              REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                     $-                 $-                  $-                     $-                     $-                     $-                     $-                  $-                    $-                     $-
    ACCRUED INTEREST                                                                                      -                  -                   -                      -                      -                      -                      -                   -                     -                      -
    ACCRUED LIABILITIES                                                                                   -                  -                   -                      -                      -                      -                      -                   -                     -                      -
    SECURED DEBT                                                                                          -                  -                   -                      -                      -                      -                      -                   -                     -                      -
    IN-PLACE LEASE LIABILITY, NET                                                                         -                  -                   -                      -                      -                      -                      -                   -                     -                      -
    OTHER LIABILITIES                                                                                     -                  -                   -                      -                      -                      -                      -                   -                     -                      -
        TOTAL LIABILITIES                                                                                $-                 $-                  $-                     $-                     $-                     $-                     $-                  $-                    $-                     $-
OWNER EQUITY
    PREFERRED STOCK                                                                                      $-                 $-                  $-                     $-                     $-                     $-                     $-                  $-                    $-                     $-
    TREASURY STOCK                                                                                        -                  -                   -                      -                      -                      -                      -                   -                     -                      -
    RETAINED EARNINGS                                                                                     -                  -                   -                      -                      -                      -                      -                   -                     -                      -
        NET OWNER EQUITY                                                                                 $-                 $-                  $-                     $-                     $-                     $-                     $-                  $-                    $-                     $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                     $-                 $-                  $-                     $-                     $-                     $-                     $-                  $-                    $-                     $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                          Page 17                                                                                                                                            MOR3
                                                                                           Case 19-12415-MFW                                  Doc 449                    Filed 01/31/20                           Page 18 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                          HOP Brick LLC                            HOP Secaucus LLC                              HOP Heights LLC                            HOP Bayonne LLC                          HOP Fairfield LLC              HOP Ramse

BANKRUPTCY CASE NUMBER                                                                                    18-11326                                   18-11327                                      18-11328                                   18-11329                                 18-11330                       18-1133
                                                                                           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                            REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                    $5,187              $4,654                 $5,531                  $5,531                $4,403               $4,403                $5,000             $6,050                $4,500               $4,500
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                    -                   -                      -                       -                     -                    -                     -                  -                     -                    -
   ACCOUNTS RECEIVABLE (NET)                                                                               -                   -                      -                       -                     -                    -                     -                  -                     -                    -
   INVENTORIES                                                                                          48,378              33,111                 47,605                  51,782                14,608               32,422                37,787             37,420                38,686               44,887
   OTHER CURRENT ASSETS (NET)                                                                              -                   -                      -                       -                     -                    -                     -                  -                     -                    -
   PROFESSIONAL RETAINERS                                                                                  -                   -                      -                       -                     -                    -                     -                  -                     -                    -
       TOTAL CURRENT ASSETS                                                                            $53,566             $37,765                $53,136                 $57,313               $19,011              $36,826               $42,787            $43,470               $43,186              $49,387
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                    $608,904            $866,046              $220,247                $353,147                   ($0)            $107,357              $402,849           $518,938               $62,543              $46,712
   GOODWILL                                                                                                 -                   -                     -                       -                     -                    -                     -                  -                     -                    -
   IN-PLACE LEASE ASSET, NET                                                                                -                   -                     -                       -                     -                    -                     -                  -                     -                    -
   OTHER ASSETS, NET                                                                                    525,000             525,000               275,000                 275,000               114,000              114,000                65,000             65,000               132,000              132,000
       TOTAL OTHER ASSETS                                                                            $1,133,904          $1,391,046              $495,247                $628,147              $114,000             $221,357              $467,849           $583,938              $194,543             $178,712

TOTAL ASSETS                                                                                         $1,187,470          $1,428,811              $548,382                $685,461              $133,011             $258,182              $510,635           $627,408              $237,729             $228,099

                                                                                           BOOK VALUE AT END      BOOK VALUE ON       BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END      BOOK VALUE ON       BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END      BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE       OF END OF CURRENT     PETITION DATE           OF END OF CURRENT      PETITION DATE       OF END OF CURRENT     PETITION DATE      OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                            REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                      $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
    ACCRUED INTEREST                                                                                       -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    ACCRUED LIABILITIES                                                                                    -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    SECURED DEBT                                                                                           -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    IN-PLACE LEASE LIABILITY, NET                                                                          -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    OTHER LIABILITIES                                                                                      -                   -                     -                       -                     -                    -                     -                  -                     -                    -
        TOTAL LIABILITIES                                                                                 $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
OWNER EQUITY
    PREFERRED STOCK                                                                                       $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
    TREASURY STOCK                                                                                         -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    RETAINED EARNINGS                                                                                      -                   -                     -                       -                     -                    -                     -                  -                     -                    -
        NET OWNER EQUITY                                                                                  $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                               Page 18                                                                                                                                     MOR3
                                                                                           Case 19-12415-MFW                                Doc 449                    Filed 01/31/20                         Page 19 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                        HOP Ramsey LLC                          HOP Bridgewater LLC                           HOP Parsippany LLC                         HOP Westbury LLC                         HOP Weehawken LLC              HOP New Bruns

BANKRUPTCY CASE NUMBER                                                                                    18-11331                                 18-11332                                      18-11333                                   18-11334                                 18-11335                         18-1133
                                                                                           BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                          REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                    $4,158             $5,500                $5,500                  $4,983                $4,500               $4,500                $3,467             $2,936                 $-                  $-
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                    -                  -                     -                       -                     -                    -                     -                  -                    -                   -
   ACCOUNTS RECEIVABLE (NET)                                                                               -                  -                     -                       -                     -                    -                     -                  -                    -                   -
   INVENTORIES                                                                                          35,704             34,857                45,916                  42,379                38,045               31,347                21,490             34,276                  -                   -
   OTHER CURRENT ASSETS (NET)                                                                              -                  -                     -                       -                     -                    -                     -                  -                    -                   -
   PROFESSIONAL RETAINERS                                                                                  -                  -                     -                       -                     -                    -                     -                  -                    -                   -
       TOTAL CURRENT ASSETS                                                                            $39,862            $40,357               $51,416                 $47,362               $42,545              $35,847               $24,957            $37,212                 $-                  $-
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                      $-                 $-                 $350,573                $367,103              $291,487             $294,159                 $-               $54,963                 $-                  $-
   GOODWILL                                                                                                -                  -                     -                       -                     -                    -                     -                  -                     -                   -
   IN-PLACE LEASE ASSET, NET                                                                               -                  -                     -                       -                     -                    -                     -                  -                     -                   -
   OTHER ASSETS, NET                                                                                   550,000            550,000               600,000                 600,000               450,000              450,000                 3,000              3,000               138,000             138,000
       TOTAL OTHER ASSETS                                                                             $550,000           $550,000              $950,573                $967,103              $741,487             $744,159                $3,000            $57,963              $138,000            $138,000

TOTAL ASSETS                                                                                          $589,862           $590,357             $1,001,989             $1,014,465              $784,032             $780,006               $27,957            $95,175              $138,000            $138,000

                                                                                           BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END      BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                           OF END OF CURRENT     PETITION DATE      OF END OF CURRENT      PETITION DATE          OF END OF CURRENT     PETITION DATE        OF END OF CURRENT     PETITION DATE      OF END OF CURRENT     PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                          REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                     $-                 $-                     $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
    ACCRUED INTEREST                                                                                      -                  -                      -                      -                     -                    -                     -                  -                     -                   -
    ACCRUED LIABILITIES                                                                                   -                  -                      -                      -                     -                    -                     -                  -                     -                   -
    SECURED DEBT                                                                                          -                  -                      -                      -                     -                    -                     -                  -                     -                   -
    IN-PLACE LEASE LIABILITY, NET                                                                         -                  -                      -                      -                     -                    -                     -                  -                     -                   -
    OTHER LIABILITIES                                                                                     -                  -                      -                      -                     -                    -                     -                  -                     -                   -
        TOTAL LIABILITIES                                                                                $-                 $-                     $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
OWNER EQUITY
    PREFERRED STOCK                                                                                      $-                 $-                     $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
    TREASURY STOCK                                                                                        -                  -                      -                      -                     -                    -                     -                  -                     -                   -
    RETAINED EARNINGS                                                                                     -                  -                      -                      -                     -                    -                     -                  -                     -                   -
        NET OWNER EQUITY                                                                                 $-                 $-                     $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                     $-                 $-                     $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                             Page 19                                                                                                                                    MOR3
                                                                                           Case 19-12415-MFW                                   Doc 449                   Filed 01/31/20                        Page 20 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                     HOP New Brunswick LLC                          HOP Holmdel LLC                             HOP Woodbridge LLC                        Houlihan’s of Chesterfield, Inc.              TOTAL OF ALL ACCOUNTS

BANKRUPTCY CASE NUMBER                                                                                    18-11337                                    18-11338                                     18-11339                                     18-11340
                                                                                           BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON             BOOK VALUE AT END      BOOK VALUE ON
                                                                                           OF END OF CURRENT      PETITION DATE        OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE            OF END OF CURRENT      PETITION DATE
ASSETS                                                                                     REPORTING MONTH                             REPORTING MONTH                              REPORTING MONTH                              REPORTING MONTH                                 REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                    $4,500                $4,500                $5,500                 $5,500                $5,136                $6,700                     $-                        $-            $7,482,267           $2,269,812
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                    -                     -                     -                      -                     -                     -                        -                         -                   -                    -
   ACCOUNTS RECEIVABLE (NET)                                                                               -                     -                     -                      -                     -                     -                        -                         -             3,689,023            1,922,365
   INVENTORIES                                                                                          47,334                33,703                49,697                 36,720                16,297                35,602                      -                         -             2,113,903            2,198,751
   OTHER CURRENT ASSETS (NET)                                                                              -                     -                     -                      -                     -                     -                        -                         -             5,006,452            3,827,315
   PROFESSIONAL RETAINERS                                                                                  -                     -                     -                      -                     -                     -                        -                         -                   -                    -
       TOTAL CURRENT ASSETS                                                                            $51,834               $38,203               $55,197                $42,220               $21,433               $42,302                     $-                        $-           $18,291,644          $10,218,242
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                   $366,663              $477,142                 $-                  $384,511                 $-                  $814,108                    $-                        $-           $51,290,271          $56,639,689
   GOODWILL                                                                                                -                     -                     -                      -                     -                      -                       -                         -            23,766,799           23,766,799
   IN-PLACE LEASE ASSET, NET                                                                               -                     -                     -                      -                     -                      -                       -                         -             1,519,707            1,554,254
   OTHER ASSETS, NET                                                                                   263,000               263,000               505,000                505,000               188,000                188,000                     -                         -             8,699,959            8,762,336
       TOTAL OTHER ASSETS                                                                             $629,663              $740,142              $505,000               $889,511              $188,000             $1,002,108                    $-                        $-           $85,276,736          $90,723,078

TOTAL ASSETS                                                                                          $681,498              $778,345              $560,197               $931,730              $209,433             $1,044,410                    $-                        $-          $103,568,380         $100,941,320

                                                                                           BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END          BOOK VALUE ON        BOOK VALUE AT END      BOOK VALUE ON
                                                                                           OF END OF CURRENT     PETITION DATE         OF END OF CURRENT     PETITION DATE          OF END OF CURRENT     PETITION DATE          OF END OF CURRENT          PETITION DATE        OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                            REPORTING MONTH                             REPORTING MONTH                              REPORTING MONTH                              REPORTING MONTH                                 REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                     $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $11,357,497           $8,175,217
    ACCRUED INTEREST                                                                                      -                     -                     -                      -                     -                      -                        -                         -             5,353,246            4,671,217
    ACCRUED LIABILITIES                                                                                   -                     -                     -                      -                     -                      -                        -                         -            16,535,610           11,889,821
    SECURED DEBT                                                                                          -                     -                     -                      -                     -                      -                        -                         -            44,068,642           42,318,642
    IN-PLACE LEASE LIABILITY, NET                                                                         -                     -                     -                      -                     -                      -                        -                         -             6,660,633            6,872,615
    OTHER LIABILITIES                                                                                     -                     -                     -                      -                     -                      -                        -                         -             4,345,611            4,284,857
        TOTAL LIABILITIES                                                                                $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $88,321,239          $78,212,369
OWNER EQUITY
    PREFERRED STOCK                                                                                      $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $56,831,725          $56,831,726
    TREASURY STOCK                                                                                        -                     -                     -                      -                     -                      -                        -                         -              (150,000)            (150,000)
    RETAINED EARNINGS                                                                                     -                     -                     -                      -                     -                      -                        -                         -           (41,434,584)         (33,952,775)
        NET OWNER EQUITY                                                                                 $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $15,247,141          $22,728,951

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                     $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-          $103,568,380         $100,941,320

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.




                                                                                                                                                               Page 20                                                                                                                                              MOR3
                          Case 19-12415-MFW                             Doc 449              Filed 01/31/20                  Page 21 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 4
(in US Dollars; Unaudited)
                                                              STATUS OF POSTPETITION TAXES
The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                   SUMMARY OF UNPAID POSTPETITION DEBTS (a)

Attach aged listing of accounts payable.

                                                                                                           Number of Days Past Due
                                                                    Current        0-30                 31-60         61-90                   Over 90   Total
  ACCOUNTS PAYABLE                                                      $3,182,280
  WAGES PAYABLE                                                          3,121,052
  TAXES PAYABLE                                                          2,442,571
  RENT/LEASES-BUILDING
  RENT/LEASES-EQUIPMENT
  SECURED DEBT/ADEQUATE PROTECTION PAYMENTS
  PROFESSIONAL FEES
  AMOUNTS DUE TO INSIDERS*
  OTHER:__________________________
  OTHER:__________________________
    TOTAL POSTPETITION DEBTS

*"Insider" is defined in 11 U.S.C. Section 101(31).


Footnote(s):
(a) Postpetition debts to be paid by debtor in the normal course of business utilizing cash on hand.

I, Matthew Manning, attest, to the best of my knowledge and belief, that the Debtors have timely filed and paid postpetition taxes.




                                                                                    Page 21                                                                     MOR 4
                        Case 19-12415-MFW                          Doc 449              Filed 01/31/20   Page 22 of 22



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 11/14/19 – 12/29/19
MOR 5
(in US Dollars; Unaudited)
                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
Accounts Receivable Reconciliation                                                                                  Amount
TOTAL ACCOUNTS RECEIVABLE AT THE BEGINNING OF THE REPORTING PERIOD                                                $1,922,365
+ AMOUNTS BILLED DURING THE PERIOD                                                                                29,225,819
- AMOUNTS COLLECTED DURING THE PERIOD                                                                            (27,459,161)
TOTAL ACCOUNTS RECEIVABLE AT THE END OF THE REPORTING PERIOD                                                      $3,689,023

Accounts Receivable Aging                                                                                          Amount
0 - 30 DAYS OLD                                                                                                   $350,385
31 - 60 DAYS OLD                                                                                                    124,893
61 - 90 DAYS OLD                                                                                                     11,416
91+ DAYS OLD                                                                                                         11,140
TOTAL ACCOUNTS RECEIVABLE                                                                                         3,689,023
AMOUNT CONSIDERED UNCOLLECTIBLE (BAD DEBT)                                                                                0
ACCOUNTS RECEIVABLE (NET)                                                                                        $3,689,023

                                                             DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                       Yes          No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                    X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                    X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                    X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                              Page 22                                            MOR 5
